186 F.2d 507
In the Matter of REGENCY, Inc., Bankrupt.Jean G. L. Cassel vanDoorn and Marijv.Cassel vanDoorn, Appellants.
No. 10315.
United States Court of Appeals Third Circuit.
Argued Jan. 4, 1951.Decided Jan. 25, 1951.

Julius J. Seiden, Jersey City, N.J.  (Eichmann & Seiden, Jersey City, N.J., on the brief), for appellants.
Paul T. Huckin, Englewood, J.J., for appellee.
Before BIGGS, Chief Judge, and MARIS and HASTIE, Circuit Judges.
PER CURIAM.


1
The appellants contend that the court below committed error by making an ad interim allowance of compensation to the attorney for the trustee and take the position, if we correctly apprehend it, that the court was without the power to do so.  The appellants' contention is based on an artificial and forced construction of Section 47, sub. a(12) and (13) of the Bankruptcy Act, 11 U.S.C.A. § 75, sub. a(12) and (13), and Rule B-7(B.) of the Rules of the United States District Court for the District of New Jersey.


2
Notice of the application for fees was given to all creditors of record and the amount granted by the court was by no means excessive in view of the labor done and the result accomplished by the trustee's attorney.  Consequently, the judgment of the court below will be affirmed.